In an action to foreclose a consolidated mortgage, the plaintiff appeals from an amended order of the Supreme Court, Kangs County (Lewis, J.), dated January 10, 2013, which, among other things, in effect, granted the motion of the defendant Hoti Enterprises, L.E, for a preliminary injunction.
Ordered that the amended order is reversed, on the law, with *644costs, and the motion of the defendant Hoti Enterprises, L.E, for a preliminary injunction is denied as academic.
In light of our determination on a related appeal (see GECMC 2007-C1 Burnett St., LLC v Hoti Enterprises, L.P., 115 AD3d 642 [2014] [decided herewith]), awarding the plaintiff summary judgment on the complaint, the motion of the defendant Hoti Enterprises, L.E, for a preliminary injunction must be denied as academic (see Village/Town of Mount Kisco v Rene Dubos Ctr. for Human Envts., Inc., 12 AD3d 501, 502 [2004]).
Balkin, J.E, Chambers, Austin and Roman, JJ., concur.